J-S43040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MICHAEL LEON HALEY SR.

                            Appellant                   No. 3522 EDA 2014


                 Appeal from the PCRA Order October 20, 2014
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0002297-2004;
                            CP-39-CR-0002527-2004


BEFORE: GANTMAN, P.J., PANELLA, J., and OLSON, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                          FILED JULY 21, 2015

        Appellant, Michael Leon Haley Sr., appeals from the order entered in

the Lehigh County Court of Common Pleas, which dismissed his second

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        Following a jury trial, Appellant was convicted of attempted criminal

homicide, aggravated assault, recklessly endangering another person,

terroristic threats, theft by unlawful taking, and unauthorized use of

automobiles and other vehicles.           On April 8, 2005, the court sentenced

Appellant to an aggregate term of twenty-five (25) to fifty (50) years’

imprisonment. This Court affirmed the judgment of sentence on September

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S43040-15


15, 2006. See Commonwealth v. Haley, 911 A.2d 180 (Pa.Super. 2006)

(unpublished memorandum). Appellant did not seek further direct review.

On May 22, 2007, Appellant filed his first PCRA petition, which the court

denied on June 26, 2009.      This Court affirmed on May 4, 2010.         See

Commonwealth v. Haley, 996 A.2d 542 (Pa.Super. 2010) (unpublished

memorandum). Appellant filed the current PCRA petition on August 1, 2014.

On September 8, 2014, the PCRA court issued Pa.R.Crim.P. 907 notice;

Appellant filed a response on September 29, 2014. On October 20, 2014,

the court dismissed Appellant’s petition as untimely. Appellant filed a timely

notice of appeal on November 14, 2014. The court ordered Appellant to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), and Appellant timely complied.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

PCRA’s timeliness provisions allow for very limited circumstances under

which the late filing of a petition will be excused.    See 42 Pa.C.S.A. §

9545(b)(1). A petitioner asserting a timeliness exception must file a petition

within 60 days of the date the claim could have been presented.            42


                                    -2-
J-S43040-15


Pa.C.S.A. § 9545(b)(2).

      Instantly, although styled as a “habeas corpus petition,” Appellant’s

claims are cognizable under the PCRA. See Commonwealth v. Concordia,

97 A.3d 366 (Pa.Super. 2014) (stating challenge to legality of sentence is

cognizable under PCRA).      Therefore, the PCRA court properly treated

Appellant’s petition as a serial PCRA petition subject to the PCRA’s time

restrictions. See 42 Pa.C.S.A. § 9542 (stating PCRA shall be sole means of

obtaining collateral relief and encompasses all other common law and

statutory remedies for same purpose); Commonwealth v. Deaner, 779
A.2d 578 (Pa.Super. 2001) (stating any collateral petition raising issues with

respect to remedies offered under PCRA will be considered PCRA petition).

Appellant’s judgment of sentence became final on October 15, 2006, upon

expiration of the time to file a petition for allowance of appeal with our

Supreme Court. See Pa.R.A.P. 1113(a). Appellant filed the current PCRA

petition on August 1, 2014, more than seven years after his judgment of

sentence became final. Thus, Appellant’s petition is patently untimely. See

42 Pa.C.S.A. § 9545(b)(1). Appellant made no attempt to plead and prove

any exception to the PCRA’s time restrictions under Section 9545(b)(1).

Thus, the court properly dismissed the petition as time-barred.

      Order affirmed.




                                    -3-
J-S43040-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2015




                          -4-